Cardona, P.J.
Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered March 10, 2008, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to a reduced charge of criminal possession of a controlled substance in the fifth degree. Pursuant to a negotiated plea agreement, defendant waived his right to appeal and was sentenced to two years in prison followed by one year of post-release supervision.
Defendant’s challenge to the voluntariness of his plea, which survives his appeal waiver, is not preserved for our review absent a motion to withdraw the plea or vacate the judgment of conviction (see People v Scitz, 67 AD3d 1251 [2009]). Furthermore, inasmuch as a review of the plea colloquy does not “clearly cast[ ] significant doubt upon . . . defendant’s guilt or otherwise call[ ] into question the voluntariness of the plea,” we are unpersuaded by defendant’s contention that the narrow exception to the preservation doctrine applies (People v Lopez, 71 NY2d 662, 666 [1988]; see People v Wilson, 16 AD3d 781, 781 [2005]).
Mercure, Spain, Kavanagh and Garry, JJ., concur. Ordered that the judgment is affirmed.